DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose a supply rod for supplying a rod for shaft-like component including 
a circular-arc receiving surface formed at a boundary portion between the distal end surface and the projection portion, the circular-arc receiving surface fitting an outer peripheral portion of the circular flange,
wherein the circular-arc receiving surface has a circular-arc shape about a center axis of the supply rod,
wherein, when seen in a cross-section direction along the center axis, one side of the circular-arc receiving surface is continuous with the distal end surface, and another side of the circular-arc receiving surface is continuous with a regulation inner surface formed on the projection portion in a state of being opposed to the distal end surface,
wherein a receiving groove is formed by the distal end surface, the circular-arc receiving	 surface, and the regulation inner surface, so that the receiving groove receives an end portion of the circular flange, 
wherein a distance between the distal end surface and the regulation inner surface is set so that a control gap is defined between the regulation inner surface and the circular flange under a state in which the surface of the circular flange is held in close contact with the distal end surface,
wherein the control gap has a minimized gap dimension that enables an initial circular-arc motion of the circular flange held in close contact with the distal end surface, and
wherein the close contact of the surface of the circular flange with the distal end surface is achieved with a magnet of an advancing/retreating type provided in the supply rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726